Citation Nr: 0328247	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  00-04 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for bilateral hearing loss, and, if so, 
entitlement to service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for tinnitus, and, if so, entitlement to service 
connection for tinnitus.  

3.  Whether clear and unmistakable error (CUE) was involved 
in the August 1993 rating decision establishing a 
noncompensable evaluation for residuals of shrapnel wounds to 
the hands and arms.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from February 1942 to May 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that determination, the RO denied the 
appellant's applications to reopen previously denied claims 
of entitlement to service connection for a bilateral hearing 
loss and tinnitus, and denied his application for revision of 
an earlier rating decision establishing a noncompensable 
evaluation for residuals of shrapnel wounds of the arms and 
hands.  After the receipt of additional evidence, the RO 
issued a March 2001 supplemental statement of the case 
reporting it denied the hearing loss and tinnitus claims on 
the merits, presumably after granting the application to 
reopen those claims.  The appellant disagrees with the denial 
of each of these claims, and this appeal ensued.  This case 
has been advanced on the docket because administrative error 
resulted in significant delay in docketing the appeal.  See 
38 C.F.R. § 20.900(c) (2003).

In his March 2000 substantive appeal and in his September 
2000 hearing testimony, the appellant argues in favor of a 
compensable evaluation for residuals of shrapnel wounds of 
the hand and arms.  In September 2002, he reported that he 
had problems with anxiety and depression, and receives 
treatment from Syracuse VA facilities.  As the RO has not 
adjudicated these claims, they are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss and 
tinnitus in a March 1997 rating decision.  

2.  The evidence received since March 1997 concerning the 
claims of entitlement to service connection for hearing loss 
and tinnitus is new and material.  

3.  Hearing loss is related to the appellant's acoustic 
trauma in service.  

4.  Tinnitus is related to the appellant's service-connected 
hearing loss.  

5.  The correct facts, as they were known in August 1993 were 
before the adjudicator and the statutory or regulatory 
provisions extant at the time were correctly applied in 
assigning a noncompensable evaluation to the service-
connected residuals of shrapnel wounds to the hands and arms.  


CONCLUSIONS OF LAW

1.  The March 1997 rating decision that denied service 
connection for hearing loss and tinnitus is final.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104 (2003).  

2.  New and material evidence have been received, and the 
claims of entitlement to service connection for hearing loss 
and tinnitus are reopened.  38 U.S.C.A. §§ 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2003).  

4.  Tinnitus was proximately due to or the result of service-
connected hearing loss.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2003).  

5.  The August 1993 rating decision did not involve CUE in 
establishing a noncompensable evaluation for residuals of 
shrapnel wounds to the hands and arms.  38 U.S.C.A. §§ 1155, 
5107 (West 2003); 38 C.F.R. §§ 4.56, 4.71a, 4.73, 4.118, 
Diagnostic Codes 5003, 5205 to 5227, 5260, 5261, 5307 to 
5309, 7800 to 7806 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to notify and to assist claimants for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2003).  
With respect to the claims seeking service connection for 
hearing loss and tinnitus, the Board finds that the RO has 
fully satisfied its duties of notice and assistance and that 
sufficient evidence is of record to decide the claim.  If 
there were any deficiency of notice or assistance, it would 
not be prejudicial to the veteran, given the favorable nature 
of the Board's decision with regard to the issue on appeal.  
No further assistance in developing the facts pertinent to 
the issues is required.  As for the claim seeking revision of 
the earlier rating involving the shrapnel wound disability, 
claims based on an argument of CUE are not subject to the 
requirements of the VCAA.  See Parker v. Principi, 
15 Vet. App. 407, 412 (2002) (VCAA inapplicable to claims 
that RO decision contained clear and unmistakable error); 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (VCAA 
inapplicable to CUE claims).  

II.  Reopening of Hearing Loss and Tinnitus Claims

By a March 21, 1985, letter, the RO informed the appellant of 
its March 1985 rating decision denying his claims of 
entitlement to service connection for hearing loss and 
tinnitus.  By a March 11, 1997, letter, the RO told the 
appellant of its March 1997 rating decision that again denied 
these claims.  As he did not appeal either of these 
determinations, they became final.  See 38 C.F.R. §§ 3.104, 
20.200 to 20.202, 20.300 to 20.306 (2003) (rating decisions 
are final absent an appeal consisting of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a timely filed substantive appeal).  

Whether new and material evidence is submitted is a 
jurisdictional question, with VA precluded from adjudicating 
the claim on the merits in the absence of a finding of new 
and material evidence.  38 U.S.C.A. § 5108 (West 2002); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167, 171 (1996).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed.  See 38 C.F.R. 
§ 3.156(a) (2003).  However, as noted above, the new 
regulatory definition is effective only for claims to reopen 
received on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  This claim to reopen having been 
received prior to August 29, 2001, the following regulation 
defines new and material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the August 1993 
rating decision is of concern for the purpose of reopening 
this claim.  The evidence is presumed credible for the 
purposes of reopening the claim unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75- 76 (1995).  

Since the 1997 rating action, the record shows receipt of VA 
audiometric evaluations in December 1998 and in October 2000.  
These examinations, and his hearing testimony in September 
2000, comprise additional evidence that is both new and 
material as to the reasoning of the RO's former action.  As 
such, the claims of entitlement to service connection for 
hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

III.  Service Connection for Hearing Loss and Tinnitus

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  There must be medical evidence of a current 
disability, medical or lay evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

A veteran who has 90 days or more of wartime service may be 
entitled to presumptive service connection of a chronic 
disease that becomes manifest to a degree of 10 percent or 
more within one year from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§ 3.307 (2003).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (2003).  

The initial element of a service-connection claim requires 
medical evidence of a current disability.  For the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  VA 
audiometric evaluations in December 1998 and in October 1998 
revealed pure tone thresholds meeting the criteria of section 
3.385, thereby satisfying the initial element of a service-
connection claim for hearing loss.  

The service medical and personnel records show that the 
appellant was a bombardier in aircraft flying over the 
African and European theaters in World War II.  He was 
wounded by anti-aircraft fire in September 1943 over Salerno, 
Sicily.  At enlistment, he reported his occupation as 
locomotive fireman.  Physical examinations at entrance into 
service, during service, and at separation from service, all 
showed essentially normal hearing loss using the imprecise 
measurement techniques of the time (whispered and spoken 
voice tests).  While it cannot be concluded that the 
appellant had a recorded hearing loss disability during 
service, it is concluded that he was exposed to severe 
acoustic trauma during service, thereby satisfying the second 
element to this service-connection claim.  

To establish service connection, there must be competent 
medical evidence connecting the post-service findings to the 
in-service acoustic trauma.  As the appellant engaged in 
combat during campaigns or expeditions, satisfactory lay or 
other evidence of incurrence or aggravation in such combat of 
an injury or disease, if consistent with the circumstances, 
conditions or hardships of such service will be accepted as 
sufficient proof of service connection, even when there is no 
official record of incurrence or aggravation.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  38 C.F.R. 
§ 3.305(c) (2003).  

VA examination in October 2000 included the examiner's 
recitation of the appellant's service acoustic trauma (50 
missions as a bombardier in B-25s over Africa and Europe) and 
additional comment that the appellant was a railroad engineer 
for 43 years after service.  The examiner, though, rendered 
no further opinion than that the appellant was exposed to 
acoustic trauma throughout his life.  While the examiner 
alluded to the post-service noise exposure as a potential 
contributing cause of the current hearing loss, he did not 
exclude the contribution made by the in-service acoustic 
trauma.  Moreover, the examiner apparently did not utilize 
information from the claims file that the appellant was a 
locomotive engineer when he entered service in 1942, and thus 
likely had been exposed to acoustic trauma prior to his 
service.  An earlier VA examination, in September 1998, 
indicated that the appellant had a history of hearing loss 
since the early 1950s due to noise exposure in service; there 
was no mention of the appellant's post-service railroad 
career as a contributing factor.  

These examination reports raise more questions that they 
answer, though it appears unlikely that further examination 
would assist in determining with any certainty the relative 
contributions of his post-service, in-service, and possibly 
pre-service acoustic trauma.  In his case, a reasonable doubt 
arises regarding service origin, see 38 C.F.R. § 3.102 (2003) 
(an approximate balance of positive and negative evidence 
not satisfactorily proving or disproving the claim), and the 
Board herein grants service connection for hearing loss.  

The appellant further asserts he is entitled to service 
connection for tinnitus.  The VA examinations in September 
1998 and October 2000 show the appellant's current complaints 
of tinnitus.  While the service medical records do not show 
complaints or findings of tinnitus, the VA examiner in 
October 2000 concluded that the tinnitus was related to the 
appellant hearing loss, for which the Board has just granted 
service connection.  Service connection on a secondary basis 
is warranted when it is demonstrated that a disorder is 
proximately due to or the result of a disorder of service 
origin.  38 C.F.R. § 3.310 (2003).  To establish service 
connection on a secondary basis for a disorder clearly 
separate from the service-connected disorder, there must 
present medical evidence to support the alleged causal 
relationship between the service-connected disorder and the 
disorder for which secondary service connection is sought.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  When 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In 
light of the evidence of record and based on this analysis, 
the Board herein grants service connection for tinnitus as 
secondary to service-connected hearing loss.  

IV.  Error in the Rating of Shrapnel Wound Residuals

A final RO decision, like the May 1993 RO decision at issue 
here, generally may not be reversed or amended in the absence 
of CUE.  See 38 U.S.C.A. § 5109A (codified at 38 C.F.R. 
§ 3.105(a) (2003).  A finding of CUE has the following effect 
on the prior final decision: 

Where evidence establishes [CUE], the prior 
decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or 
other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of 
[CUE] has the same effect as if the corrected 
decision had been made on the date of the reversed 
decision.  


38 C.F.R. § 3.105(a) (2003).  The CUE claim presented here is 
a collateral attack on a final RO decision.  See Crippen v. 
Brown, 9 Vet. App. 412, 418 (1996); see also Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).  In Russell v. Principi, the Court 
defined CUE:  

Either the correct facts, as they were known at the 
time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied. . . . [CUE is] the 
sort of error which, had it not been made, would 
have manifestly changed the outcome . . . [, an 
error that is] undebatable, so that it can be said 
that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it 
was made.  

Russell, 3 Vet. App. 310, 313-14 (1992) (en banc); see also 
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999) 
(expressly adopting the "manifestly changed the outcome" 
language in Russell, supra), cert. denied, 528 U.S. 967, 145 
L. Ed. 2d 315, 120 S. Ct. 405 (1999).  

The Court has looked at the issue of CUE on numerous 
occasions and has provided guidance for claimants and VA.  
For instance, the Secretary's breach of the duty to assist in 
denying a claim does not constitute CUE.  Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999).  "A determination that there was 
a '[CUE]' must be based on the record and the law that 
existed at the time of the prior . . . decision."  Russell, 
3 Vet. App. at 314.  "In order for there to be a valid claim 
of [CUE], . . . the claimant, in short, must assert more than 
a disagreement as to how the facts were weighed or 
evaluated."  Id. at 313; see also Damrel v. Brown, 6 Vet. 
App. 242 (1994).  Moreover, a CUE claim must identify the 
alleged error(s) with "some degree of specificity."  
Crippen, 9 Vet. App. at 420; Fugo, 6 Vet. App. at 44 ("to 
raise CUE there must be some degree of specificity as to what 
the alleged error is and . . . persuasive reasons must be 
given as to why the result would have been manifestly 
different").

The facts available to the agency decisionmakers in August 
1993 were limited to the service medical records and a May 
1993 VA examination.  The service separation examination 
indicated that the appellant had multiple flak wounds with 
multiple lacerations of the hands and arms due to anti-
aircraft fire.  Examination of the skin revealed no visible 
scars.  VA examination in May 1993 noted that the appellant 
incurred shrapnel injury of the upper arms while in service, 
and that a piece of shrapnel penetrated his helmet without 
causing fracture or skin interruption.  At the time of the 
examination, he complained of no headaches, weakness, or 
syncope.  The scars of the upper arms had healed completely.  
As history, it was noted that he had degenerative joint 
disease of the hands causing pain regularly and an inability 
to comfortably shake hands.  Examination revealed no scars of 
the scalp or upper arms, present and equal deep tendon 
reflexes, no focal neurologic signs, no loss of sensation of 
the upper arms, full range of motion of the joints of the 
upper arms.  There were hypertropic changes of the DIP and 
PIP joints of both hands with some crepitus.  X-ray studies 
of the hands noted moderately severe osteoarthritic changes 
bilaterally.  The impression was degenerative joint disease 
of the hands.  

When the RO assigned a noncompensable evaluation in August 
1993, it applied the legal criteria of 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1993), for limitation of function of 
the part affected.  The part (or parts) affected essentially 
was motion and use of the fingers, wrists, and forearms.  The 
May 1993 examination, though, found no limitation of motion, 
loss of sensation, or other restriction to the arms, hands, 
or wrists, that would warrant compensable evaluations under 
the criteria for rating disabilities affecting the elbow and 
forearm (38 C.F.R. § 4.71a, Diagnostic Codes 5205 to 5213 
(1993)), the wrist or fingers (38 C.F.R. § 4.71a, Diagnostic 
Codes 5214 to 5227 (1993)), or residuals of wounds (38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Codes 5307 to 5309 (1993)).  The 
examination further showed the scars to be completely healed, 
thereby precluding a compensable evaluations under 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 to 7804, 7806 (1993).  The x-
ray finding of moderately severe degenerative arthritis might 
have supported a compensable evaluation using the criteria of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (1993), though there 
was no limitation of motion to support such a compensable 
evaluation under the criteria for limited flexion or 
extension (Diagnostic Codes 5260 and 5261).  Moreover, the 
examination revealed full range of motion, thereby precluding 
a 10 percent evaluation for noncompensable limitation of 
motion under Diagnostic Code 5003.  

The RO's action in the August 1993 rating decision had a 
plausible basis in the record.  The appellant has not shown 
that the correct facts, as they were known at the time, were 
not before the adjudicator.  Nor has he shown that the 
statutory or regulatory provisions extant at the time were 
incorrectly applied.  He has taken issue with how the facts 
were weighed or evaluated, but he points to no error made by 
VA nor given persuasive reasons why, in light of error, the 
result would have been manifestly different.  In the absence 
of these findings, the Board concludes that the RO did not 
commit the sort of undebatable error that would manifestly 
change the outcome.  In light of the evidence of record and 
based on this analysis, it is the determination of the Board 
that CUE is not shown in the August 1993 rating decision that 
established a noncompensable evaluation for residuals of 
shrapnel wounds to the hands and arms.  


ORDER

The application to reopen the previously denied claims of 
entitlement to service connection for hearing loss and 
tinnitus is granted.  

Service connection for hearing loss is granted.  

Service connection for tinnitus as secondary to service-
connected hearing loss is granted.  

Clear and unmistakable error was not involved in the August 
1993 rating decision establishing a noncompensable evaluation 
for residuals of shrapnel wounds to the hands and arms.  



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



